The court,
all the judges present, overruled the exceptions insisted on for the prisoner. By the statute, -S3 Ed. 1, the common law right of the king to an unlimited right of challenging jurors peremptorily, is restrained. Cause must be shewn; but need not be shewn till the prisoner has gone through with his tíhallenges. This statute, however, is not of force here. Martin was the best, evidence the nature of the case admitted of. The officers of the bank who signed the bills, could not be witnesses in the case, because interested.
New trial refused.